UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ROBERT LATROY WHITE CIVIL ACTION

VERSUS

JOE LAMARTIMIERE, ET AL. NO.: 11-CV-00215-BAJ-EWD
ORDER

Before the Court is Robert L. White’s (“Plaintifi”) Motion for Status Hearing
to Review of (sic) Funds Collected, in that the Amount Collected has Exceed
(Sic) the Amount Permitted (Doc. 36). For the reasons stated below, the Court
DENIES Plaintif{’ s motion.

I. BACKGROUND

Plaintiff originally filed a complaint against Joe Lamartimiere, Troy Poret,
“Unknown Barr,” and “W. Richardson” (“Defendants”) for Eighth Amendment
violations involving Defendants allegedly forcing Plaintiff` to be a “tier-walker” for
prisoners at high risk of suicide, at great personal risk to Plaintiff`. (Doc. 1). Plaintiff
also alleged that Defendants refused to allow him to access certain materials
necessary for him to file an unrelated claim, causing said claim to be dismissed (Id.).

Plaintiff filed a motion to proceed in forma pauperis on March 31, 2011 (Doc.
2), which was granted on April 12, 2011 (Doc. 3). On January 24, 2012, the
Magistrate Judge entered a Report and Recommendation dismissing Plaintiff`s

claims for failure to state a claim pursuant to 28 U.S.C. § 1915(€). (Doc. 20). The Court

adopted the Report and Recommendation on February 16, 2016, and dismissed
Plaintiff’s case that same day. (Docs. 23 and 24). PlaintiH` filed a notice of appeal of
the Court’s ruling dismissing his case. (Doc. 26). On March 29, 2012, the Court
ordered Plaintiff` to either submit the full $455.00 cost of the appellate filing fee, or
a properly completed motion to proceed in forma pouperis. (Doc. 27). On April 24,
2012, Plaintiffiiled his motion to proceed in forma pauperis on appeal (Doc. 28), which
was denied on April 25, 2012. Plaintiff, nonetheless, continued to attempt to pursue
an appeal, and the Um`ted States Court of Appeals for the Fifth Circuit dismissed the
appeal for lack of jurisdiction (Doc. 33). Plaintiff now requests that the Court set a
hearing to discuss his allegations that the Department of Corrections has removed
an impermissible amount of money from his prison account in violation of his right to
due process. (Doc. 34 at p. 1.). Plaintiff further requests that all records pertaining to
funds being removed from his prison account be released to him. (Id.). Defendants
have not responded to Plaintiff`s motion.
II. DISCUSSION

Plaintifi’ s one-page motion is unfocused and vague. Plaintiff contends that the
amount ordered to be collected by the Louisiana State Penitentiary is in excess of
that which is authorized by applicable law. (Id.). Plaintiff quotes 28 U.S.C. §
1915(b)(1)(3)1 which provides:

“ln no event shall the filing fee collected exceed the amount of fees

permitted by statute for the commencement of a civil action or an appeal
of a civil action or criminal judgment.”

 

1 P]aintiffincorrcctly refers to this portion ofthe statute as 28 U.S.C. § 1915(3).

2

Plaintiff alleges that the fees taken from his prison account exceed the
statutory mandated amount, although he does not specify how much has been taken,
or how much should have been taken. (Id.). Plaintiffs sparse motion only contains
base allegations without even a modicum of evidence to support his contentions

The Court gleans from Plaintiff` s motion that Plaintiff is under the impression
that because he was allowed to proceed in forma pauperis in the District Court action,
that he could not be assessed any filing fees at all. However, Plaintiif chose to appeal
this matter to the Fifth Circuit, yet this Court certified in writing that the appeal is
not taken in good faith. (Doc. 29 at p. 1). The Fifth Circuit, therefore, applied 28
U.S.C. § 1915(a)(1)(3), Which provides that “an appeal may not be taken in forma
pauperis if the trial court certifies in writing that it is not taken in good faith.”
Therefore, as Plaintiff continued his appeal, despite being unable to do so in forma
pauperis pursuant to 28 U.S.C. § 1915(a)(1)(3), Plaintiff is required to pay the filing
fee associated with his appeal

There being no legal basis to support Plaintifi’s claims, or any facts that can
coalesce into a cognizable cause of action, the Court denies Plaintifi’s motion.

III. C()NCLUSION

Accordingly,

IT IS ORDERED that Plaintiffs Motion for Status Hearing to Review of
(sic) Funds Collected, in that the Amount Collected has Exceed (sic) the

Amount Permitted (Doc. 36) is DENIED.

IT IS FURTHER ORDERED that all other pending motions are DENIED

AS MOOT.

Baton Rouge, Louisiana, this ll day of February, 2019.

male

JUDGE BRIABQLJACKSON
UNITED sTATEs DISTRICT coURT
MII)DLE DISTRICT oF LoUIsiANA

 

